                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    RUBEN M. MITCHELL,                                  Case No. 18-cv-05265-JD
                                                       Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                v.
                                   9

                                  10    T. FOSS, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a civil rights case filed pro se by a state prisoner. In the screening order on April

                                  14   16, 2019, the Court found that plaintiff had again failed to state a claim and dismissed the

                                  15   amended complaint with leave to amend after discussing the deficiencies of the complaint. The

                                  16   time to amend has passed and plaintiff has not filed a second amended complaint or otherwise

                                  17   communicated with the Court. This case is DISMISSED without prejudice for failure to state a

                                  18   claim as described in the prior order.

                                  19          IT IS SO ORDERED.

                                  20   Dated: May 30, 2019

                                  21

                                  22
                                                                                                     JAMES DONATO
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        RUBEN M. MITCHELL,
                                   4                                                          Case No. 18-cv-05265-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        T. FOSS, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on May 30, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Ruben M. Mitchell ID: BB-7076
                                       CSP- Lancaster
                                  18   P.O. Box 8457
                                       Lancaster, CA 93539
                                  19

                                  20

                                  21   Dated: May 30, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          2
